Citation Nr: 1413187	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-39 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection of a mental disability, to include a mood disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and July 2008 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).

In January 2014 the Veteran was afforded a videoconference hearing before the Board.  A transcript of the testimony offered at this hearing has been associated with the record.  

The evidence of record discloses the assessment of several psychiatric disabilities, to include PTSD.  As such, the claim reopened herein below has been recharacterized as stated on the cover page of this decision.  A claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO declined to reopen the Veteran's claim for service connection of a psychiatric disability on the grounds that new and material evidence had not been submitted; the Veteran did not perfect an appeal.  

2.  Evidence received since the final August 2002 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The RO's August 2002 denial of the Veteran's application to reopen his claim for service connection of a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received since the August 2002 denial, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

By way of background, the Board notes that in a February 1974 decision, it denied the Veteran's claim for service connection of a mental disability.  A review of that decision shows that the Board denied the claim on the grounds that no neuropsychiatric disabilities were noted during service, at separation or thereafter.  The evidence of record at that time did not show diagnosis of any psychiatric disability.  

In an August 2002 rating decision, the RO declined to reopen the Veteran's claim for service connection of a mental disability.  Notably, at that time numerous records had been submitted showing assessment of psychiatric disability, with complaints back to 1973.  The Veteran filed a notice of disagreement and the RO issued a statement of the case in May 2005, however, the Veteran did not perfect his appeal by filing a substantive appeal.  Accordingly, the August 2002 rating decision is final.

In a February 2007 rating decision, the RO also declined to reopen the claim.  In March 2007, the Veteran asked that his claim be reopened.  In May 2007, the RO asked that the Veteran identify the claimed disability.  In June 2007, the RO informed the Veteran that his claim was denied since he did not respond to the earlier letter.  He was also informed, however, that information received before May 2, 2008 would result in continued processing of his claim.  In February 2008, the Veteran provided information concerning an alleged personal assault in service and medical evidence concerning his psychiatric disorder.  In April 2008, the RO informed the Veteran that his claim for a psychiatric disorder would be reconsidered.  In a July 2008 rating decision, the RO determined that reopening was not warranted and the Veteran thereafter perfected his appeal.  

As noted above, the Veteran testified before the Board in January 2014.  At the hearing, he reiterated that he had been assaulted and choked by his drill instructor on parade during basic training, and outlined a history of desertion during his period of service that he related to this beating.  He outlined that he had also recently received psychiatric treatment from the VA Community Based Outpatient Clinic (CBOC) in Milledgeville, Georgia, as well as from a private facility named New Beginnings in Sparta, Georgia, recently.  He also related that throughout the course of his life following separation that he had received psychiatric treatment at numerous facilities and that he had been awarded Social Security Administration (SSA) disability benefits for his psychiatric disability over 15 years ago.  He indicated that at least one physician had related his condition to service.  

Since the August 2002 rating decision, new and material evidence has been received.  In this regard, the Board notes that a January 2008 private medical record contains an assessment of PTSD, inter alia.  This assessment, coupled with the Veteran's reports of in-service personal assault, relate to unestablished facts necessary to substantiate the claim.  The Veteran's reports of assault are assumed credible for purposes of determining whether the claim should be reopened and are not inconsistent with his reported history of desertion.  As a general rule, "when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered."  38 U.S.C. § 7104(b) (emphasis added).  Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof. See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).  The claim is reopened; to this extent only is the claim allowed.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for mental disability, to include a mood disorder; to this extent only the appeal is granted.


REMAND

The Veteran has indicated that he is in receipt of SSA benefits for a psychiatric disability, and has been for about 15 years.  A review of the claims file, to include the Virtual VA records system, discloses, as related to the Veteran's pension claim, that he is in receipt of SSA benefits with an onset date of October 1998.  See e.g. May 2004 SSA inquiry.  However, VA has not requested any records from SSA in this regard.  It thus appears that SSA may be in possession of relevant outstanding records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought).  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, VA should attempt to obtain the records associated with the appellant's claim for a SSA benefits and associate them with the claims file.

At his hearing the Veteran testified that he had received private treatment from several providers over the years.  VA has obtained some records at his request; however, his testimony suggests there may be relevant outstanding private records.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  38 C.F.R. § 3.159(c)(1) (2013).

At his hearing, the Veteran also testified that he had received recent VA treatment at the Milledgeville CBOC and treatment since 1993.  The latest VA records contained within the claims file are dated in August 2000.  Upon remand, up-to-date VA records should be obtained.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

The Veteran has requested that VA obtain additional personnel and service records, to include records from Ft. Gordon related to his contentions of personal assault and psychiatric treatment in service.  A review of the claims file documents that Ft. Gordon has responded negatively to VA's request, stating that any such records would have been transferred to the National Personnel Records Center (NPRC).  The NPRC has responded that an extensive and thorough search of their records failed to disclose any medical or personnel records, to include any psychiatric records.   See February 2005 Personnel Information Exchange System (PIES) response.  After continued efforts to obtain Federal records, when VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  Notice must contain the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1).  Upon remand, the Veteran should be provided such notice.  

In the case of a claim for service connection for PTSD based on in-service personal assault the VA must also provide notice to the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5).

Lastly, the Veteran should be afforded a VA examination to address his claim.  His testimony of in-service assault, coupled with his assessment of PTSD, suggests that he may have a psychiatric disability, to include PTSD, attributable to service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask him to identify any treatment records relating to his claim.  He should provide approximate dates of treatment and identify the caregiver/facility.  Upon obtaining this information, and any necessary authorization form(s), attempt to obtain the outstanding evidence.  Any negative results should be noted in the record and communicated to the Veteran.

2.  Appropriate efforts should be made to obtain from SSA the records pertinent to the Veteran's claim for SSA disability benefits.  Perform any and all follow-up as necessary, and document negative results.

3.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dating from 1972 from the Augusta, Georgia, VA Medical Center, and any records from the Milledgeville CBOC.  Perform any and all follow-up as necessary, and document negative results.

4.  With respect to steps 1 to 3, if, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5.  Provide the Veteran with adequate notice in accordance with 38 C.F.R. § 3.159(e)(1) regarding the unavailability of any further service treatment and personnel records.  

6.  Provide the Veteran with the notice required in 38 C.F.R. § 3.304(f)(5) with regard to the aspect of the claim involving service connection for PTSD based on personal assault.  The Veteran should be given an appropriate opportunity to respond.

7.  After the development directed in paragraphs 1 through 6 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination. 

The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed, to include any available service records.  The examiner should be asked to provide a specific opinion as to the likelihood that the alleged personal assault stressor actually occurred, and if so, whether it is as least as likely as not that PTSD or any other diagnosed psychiatric disorder is related to such stressor.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the claimed assault took place, and whether it is at least as likely as not that the Veteran's PTSD or any other psychiatric disorder is related to that assault.  The examiner should also offer an opinion as to whether it is at least as likely as not that any psychiatric disorder is otherwise related to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

8.  Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto. The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


